DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 430 in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 18 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cline (US 6210384).
Regarding claim 1, Cline discloses an ostomy barrier appliance (convex insert system; Col. 2 lines 61-62; Fig. 1-8) for attaching an ostomy appliance (bag-side flange 86) to a peristomal skin surrounding a stoma (Col. 3 lines 22-24), the ostomy barrier appliance (convex insert system) comprising: 
a skin barrier (faceplate; Col. 3 lines 13-15; Fig. 5) comprising an adhesive (Col. 3 lines 14-15); 
an inlet opening (central opening 78; Fig. 5) defined in the skin barrier for receiving a stoma (Col. 3 lines 15-17; Fig. 5) and 
a convexity adjusting device (convex insert 30) arranged adjacent the skin barrier (Col. 3 lines 11-12; Fig. 1); wherein 
the convexity adjusting device (convex insert 30)  is configured to adjust a convexity of the skin barrier (Abstract).
Regarding claim 18, in addition to the ostomy barrier appliance of claim 1 (see above), Cline discloses the ostomy barrier appliance (convex insert system) includes a flange (body-side flange 70; Fig. 5) with a body-side coupling ring (locking ring 90; Fig. 5), wherein 
the flange is attached to a portion of the convexity adjusting device (convex insert 30; Col. 3 lines 37-38; Fig. 4), wherein 
the body-side coupling ring is configured to mate with a pouch side coupling ring to attach an ostomy pouch to the ostomy barrier appliance (Col. 3 lines 42-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cline as applied to claim 1 above, and further in view of Metz et al. (US 20030088219).
Regarding claim 17, Cline discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline does not disclose the convexity adjusting device includes a convex insert receiving structure attached to a pouch-side surface of the skin barrier and a convex insert, wherein the convex insert is configured to be received in the convex insert receiving structure to provide the convexity of the skin barrier, wherein the convexity the skin barrier is adjusted by selecting the convex insert having a desired depth.
However, Metz teaches the convexity adjusting device (adhesive convex faceplate 10) includes a convex insert receiving structure (cylindrical opening 13; attached to a pouch-side surface of the skin barrier (adhesive layer or pad 16; [0017]; Fig. 2) and a convex insert (insert 11), wherein the convex insert (insert 11) is configured to be received in the convex insert receiving structure to provide the convexity of the skin barrier ([0003]; Fig. 2 & 3), wherein the convexity the skin barrier is adjusted by selecting the convex insert having a desired depth ([0020] & [0023]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device disclosed by Cline with Metz’s teachings in order to construct a convexity adjusting device to adjust the user’s stoma, “aiding in the discharge of effluent directly into a collection pouch and helping to prolong the effectiveness of the adhesive seal between a faceplate and peristomal skin surfaces” ([0001]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cline as applied to claim 1 above, and further in view of Uillobi et al. (RU 2564083; based on the English machine translation retrieved by USPTO and provided as an attached PDF).
Regarding claim 2, Cline discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline does not disclose the convexity adjusting device includes a fixed insert and an adjustable insert, wherein the convexity adjusting device is configured to adjust the convexity of the skin barrier by rotating the adjustable insert.
However, Uillobi teaches a convexity adjusting device (convexity element 33) including a fixed insert (fixed base element) and an adjustable insert (rotating element) configured to adjust the convexity of the skin barrier by rotating the adjustable insert (page 3 par. 2) to better adapt to fit the “many different sizes and .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cline as applied to claim 1, in view of Metz et al., and further in view of Uillobi.
Regarding claim 19, Cline discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline does not disclose the convexity adjusting device is configured to provide a generally flat skin barrier and to increase the convexity of the skin barrier incrementally and to set the convexity of the skin barrier at a desired convexity.
However, Metz teaches the convexity adjusting device (adhesive convex faceplate 10) is configured to provide a generally flat (“planar”; [0014]) skin barrier (adhesive layer or pad 16; [0014]) and that the convexity adjusting device is configured to increase the convexity of the skin barrier and to set the convexity of the skin barrier at a desired convexity ([0003]).
Metz fails to teach incremental adjustability of the peristomal convexity by the convexity adjusting device. 
However, Uillobi teaches incremental adjustability in a stoma adjusting device in order to provide the user with tactile and/or audible confirmation of the adjustment positions, thus eliminating the need to take off clothes to adjust the peristomal seal . 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cline.
Regarding claim 20 and 21, Cline discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline does not explicitly disclose that the ostomy barrier appliance is configured to provide a convexity depth of the skin barrier of about 0 mm to about 15 mm and a convexity angle of the skin barrier of about 0° to about 60°, wherein convexity angle = tan-1 (convexity depth /convexity width).
However, Cline discloses that the ostomy barrier appliance (convex insert system) “has a convex curvature which when properly positioned helps the patient's stoma to protrude” (Abstract) in order to desirably “provide a fluid tight and weight supporting seal” and to “cause a stoma that does not normally protrude to protrude into the ostomy appliance” (Col. 1 lines 33-36). The protrusion would cause a varying convexity depth and angle of the skin barrier. The optimum depth and angle of the skin barrier is dependent on the user. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the convexity curvature in order to provide a water tight and weight supporting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsen (WO 9318725) - convex ring for use in connection with an ostomy appliance, consisting of at least two parts adapted to be coupled together, a first coupling part being intended for attachment around the patient's stoma
Nielsen (US 20160051394) - a device for directing output from a stoma with elements that stretches the peristomal area to provide an effective seal and minimize leakages

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /Benjamin J Klein/Primary Examiner, Art Unit 3781